DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0070534 A1) in view of dc.eater.com (Know your Soju from your Shochu) and korea.net (Soju, Korea's representative liquor).
Claim 1 is directed to the alcoholic beverage composition comprising allulose-containing saccharide and ethanol. It is noted that allulose is also known as D-Psicose. 
In regard to claims 1 and 9, Suzuki discloses an alcoholic beverage “that is well balanced in terms of flavor such as mellowness and savor, body (robustness and richness), and sharpness, and the deterioration smell of which generated during storage is improved” that is produced by addition of D-psicose to an alcoholic beverage (Abstract).
Therefore, in regard to claims 1, Suzuki discloses composition comprising allulose-containing saccharide (D-Psicose) and ethanol. 
Therefore, in regard to claims 9, Suzuki discloses adding allulose-containing saccharide (D-Psicose) to the alcoholic beverage.
In regard to the alcohol content recitation in claims 1 and 9,  Suzuki discloses:[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).

In regard to the allulose-containing saccharides amount (i.e. concentration) recitation in claims 1 and 9,  Suzuki discloses:[0042] In the method of producing an alcoholic beverage or a beer-flavored beverage having an improved quality of taste according to the present invention, the using amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained, however, there is a preferred concentration of the auxiliary material according to the type of an alcoholic beverage or a beer-flavored beverage. For example, in the case of beer, a beer-flavored beverage, or the like, which does not originally have sweetness, by adding the auxiliary material such that the total amount of D-psicose and D-allose based on the amount of the final product is from 0.1 to 5.0% by mass, preferably from 0.5 to 2.0% by mass, the effect of improving the quality of taste and deterioration smell can be effectively obtained. If the amount of the rare sugars in the final product is less than 0.1% by mass, the effect of improving the quality of taste is not sufficient, and therefore, the amount thereof is preferably 0.5% by mass or more. Meanwhile, if the amount thereof exceeds 5.0% by mass, although there is no problem for alcoholic beverages and the like which originally have high sweetness such as mirin and liqueur, high sweetness is imparted to alcoholic beverages and the like other than these sweet alcoholic beverages to deteriorate the overall taste balance, and also from the economic point of view, the amount thereof is preferably determined to be up to 2.0% by mass.
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to the recitations of saccharide being free from glucose in claims 1, 6 and 9, it is noted that Suzuki does not require the presence of glucose or sucrose in the allulose-containing saccharide composition. Suzuki teaches that “The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose”. Hence, Suzuki that at least D-psicose (allulose) is required to be present in the allulose-containing saccharide (see also [0011], [0013], etc.). It is further noted that Suzuki teaches a beverage having low calories or low sugar content ([0007]). Therefore, not only Suzuki does not teach addition of glucose or sucrose to the allulose-containing saccharide, but also discourages from addition of sugary additives that increase calories and sugar content.
Claims 1 and 9 have been amended to include the recitation of “soju” as a previously recited “alcohol containing beverage”. Claim 1 further includes the recitation of ethanol content in soju of 13 to 18 vol%. In regard to the alcohol content recitation in claims 1 and 9,  Suzuki discloses:[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).
Hence, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content due to the differences in their nature, initial raw materials, methods of alcohol production, and various standards and perceptions associated with a particular alcoholic beverage. Suzuki is silent as to the soju as an alcoholic beverage. However, Suzuki discloses Shochu (Japanese distilled spirit). 
Dc.eater.com (Know your Soju from your Shochu) discloses that Shochu is a Japanese distilled spirit brewed from grain or starches and then distilled. Dc.eater.com discloses that “soju is like the popular, older-brother to shochu”. Dc.eater.com discloses that soju and shochu are alike in terms of taste and both being distilled alcoholic beverages. However, the main difference between soju and shochu is that “soju is lower in alcohol-by-volume”: 
Primarily, soju is lower in alcohol-by-volume, usually gets distilled multiple times. It also has a sweeter taste — that's because sugar and other additives go into the finished product. Shochu, on the other hand, is thought to be stronger, can be single-distilled, sometimes aged in wood, and usually emphasizes the starch or grain used. And, it's not always a rice or grain product that goes into making these drinks (page 2).
Dc.eater.com also discloses that “traditionally, shochu and soju are served in similar styles”. 
In regard to the alcohol content of soju, korea.net (Soju, Korea's representative liquor) discloses that soju is a traditional and very popular Korean alcoholic beverage:
Soju accounts for nearly 40 percent of the total alcohol consumed by people in Korea each year, according to a recent study. Though Koreans drink more beer than soju in terms of absolute volume, soju remains the most popular liquor when comparing volume and alcohol percentage (page 1).
Soju also has a higher alcohol content than beer. Chum-Churum is 17.5 percent alcohol, which is over three times higher than the 5 percent of most beers. Soju's reasonable price and 
Korea.net further discloses that various soju brands produce soju having various alcohol content:
--Chamisul Fresh--17.8%;
--Chum-Churum--17.5%;
--Charm--16.9%;
--Hallasan's Olle --17.5%;
--Sunhari Chum-Churum—14%.
Korea.net further discloses that “the most notable trend in the market is the lowering of alcohol content”. 
As state above, Suzuki discloses addition of allulose to shochu (Japanese distilled spirit). Dc.eater.com teaches that soju and shochu are very similar distilled alcoholic beverage. Soju is a Korean distilled spirit that is similar in taste to shochu (Japanese distilled spirit). The main difference between shochu and soju is the lower alcohol content of soju. Therefore, one of ordinary skill in the art would have been motivated to modify Suzuki in view of dc.eater.com and to add allulose not only to a Japanese distilled spirit, but also to a Korean distilled spirit (i.e. soju). Both soju and shochu are well known and widely available distilled spirits having alcohol content below 30 percent. Moreover, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content. Therefore to employ soju as an alcoholic beverage in the invention of Suzuki would have been obvious. 
In regard to the alcohol/ethanol content of soju, korea.net is relied upon as a teaching of the alcohol content of soju. Korea.net discloses that various soju brands produce soju having various alcohol content between 14% and 17.8%. Hence, according to korea.net, the alcohol content of soju is within the claimed range.
Further in regard to the concentrations recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claims 4-5, Suzuki discloses:
[0008] The present inventors made intensive studies to find a method of improving the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, particularly an alcoholic beverage or a beer-flavored beverage characterized by having low calories or low sugar content, and found that in a process of producing an alcoholic beverage or a beer-flavored beverage, by adding a rare sugar-containing isomerized sugar (HFCS containing rare sugar) or a rare sugar as an auxiliary material, not only body, but also mellowness, sharpness, preferred sweetness and flavor can be imparted. Also, the present inventors unexpectedly found that according to this method, the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is reduced or avoided, and therefore, the smell is improved, namely, the method according to the present invention has a double effect, and thus completed the present invention.

In regard to the recitations of aftertaste improvement in claims 4-5 and 9, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed . 

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the type of alcoholic beverage, it is noted that claims 1, 4-6 and 9 are now rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0070534 A1) in view of dc.eater.com (Know your Soju from your Shochu) and korea.net (Soju, Korea's representative liquor) for the following reasons. Claims 1 and 9 have been amended to include the recitation of “soju” as a previously recited “alcohol containing beverage”. Claim 1 further includes the recitation of ethanol content in soju of 13 to 18 vo l%. In regard to the alcohol content recitation in claims 1 and 9,  Suzuki discloses:[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).
Hence, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content due to the differences in their nature, initial raw materials, methods of alcohol production, and various standards and perceptions associated with a particular alcoholic beverage. Suzuki is silent as to the soju as an alcoholic beverage. However, Suzuki discloses Shochu (Japanese distilled spirit). 
Dc.eater.com (Know your Soju from your Shochu) discloses that Shochu is a Japanese distilled spirit brewed from grain or starches and then distilled. Dc.eater.com discloses that “soju is like the popular, older-brother to shochu”. Dc.eater.com discloses that soju and shochu are alike in terms of taste and both being distilled alcoholic beverages. However, the main difference between soju and shochu is that “soju is lower in alcohol-by-volume”: 
Primarily, soju is lower in alcohol-by-volume, usually gets distilled multiple times. It also has a sweeter taste — that's because sugar and other additives go into the finished product. Shochu, on the other hand, is thought to be stronger, can be single-distilled, sometimes aged in wood, and usually emphasizes the starch or grain used. And, it's not always a rice or grain product that goes into making these drinks (page 2).
Dc.eater.com also discloses that “traditionally, shochu and soju are served in similar styles”. 
In regard to the alcohol content of soju, korea.net (Soju, Korea's representative liquor) discloses that soju is a traditional and very popular Korean alcoholic beverage:
Soju accounts for nearly 40 percent of the total alcohol consumed by people in Korea each year, according to a recent study. Though Koreans drink more beer than soju in terms of absolute volume, soju remains the most popular liquor when comparing volume and alcohol percentage (page 1).
Soju also has a higher alcohol content than beer. Chum-Churum is 17.5 percent alcohol, which is over three times higher than the 5 percent of most beers. Soju's reasonable price and higher alcohol content, causing people to get drunk faster for less money, are two reasons why the spirit is loved by people everywhere (page 2).
Korea.net further discloses that various soju brands produce soju having various alcohol content:
--Chamisul Fresh--17.8%;
--Chum-Churum--17.5%;
--Charm--16.9%;
--Hallasan's Olle --17.5%;
--Sunhari Chum-Churum—14%.
Korea.net further discloses that “the most notable trend in the market is the lowering of alcohol content”. 
As state above, Suzuki discloses addition of allulose to shochu (Japanese distilled spirit). Dc.eater.com teaches that soju and shochu are very similar distilled alcoholic beverage. Soju is a Korean distilled spirit that is similar in taste to shochu. The main difference between shochu and soju is the lower alcohol content of soju. Therefore, one of ordinary skill in the art would have been motivated to modify Suzuki in view of dc.eater.com and to add allulose not only to a Japanese distilled spirit, but also to a Korean distilled spirit (i.e. soju). Both soju and shochu are well known and widely available distilled spirits having alcohol content below 30percent. Moreover, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content. Therefore to employ soju as an alcoholic beverage in the invention of Suzuki would have been obvious. 
In regard to the alcohol/ethanol content of soju, korea.net is relied upon as a teaching of the alcohol content of soju. Korea.net discloses that various soju brands produce soju having various alcohol content between 14% and 17.8%. Hence, according to korea.net, the alcohol content of soju is within the claimed range.
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In response to Applicant’s arguments regarding the allulose-containing saccharides concentration recitation in claims 1 and 9,  Suzuki discloses: [0042] In the method of producing an alcoholic beverage or a beer-flavored beverage having an improved quality of taste according to the present invention, the using amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained, however, there is a preferred concentration of the auxiliary material according to the type of an alcoholic beverage or a beer-flavored beverage. For example, in the case of beer, a beer-flavored beverage, or the like, which does not originally have sweetness, by adding the auxiliary material such that the total amount of D-psicose and D-allose based on the amount of the final product is from 0.1 to 5.0% by mass, preferably from 0.5 to 2.0% by mass, the effect of improving the quality of taste and deterioration smell can be effectively obtained. If the amount of the rare sugars in the final product is less than 0.1% by mass, the effect of improving the quality of taste is not sufficient, and therefore, the amount thereof is preferably 0.5% by mass or more. Meanwhile, if the amount thereof exceeds 5.0% by mass, although there is no problem for alcoholic beverages and the like which originally have high sweetness such as mirin and liqueur, high sweetness is imparted to alcoholic beverages and the like other than these sweet alcoholic beverages to deteriorate 
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
One of ordinary skill in the art would have been motivated to vary the amount of allulose depending on the specific alcoholic beverage employed and its initial organoleptic profile. The amount of allulose added to the beverage is seen to have been result effective variable which is routinely determinable.
Applicants are not the first to discover that addition of allulose to alcohol containing beverage benefits the organoleptic properties of the beverage. Suzuki discloses:
[0008] The present inventors made intensive studies to find a method of improving the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, particularly an alcoholic beverage or a beer-flavored beverage characterized by having low calories or low sugar content, and found that in a process of producing an alcoholic beverage or a beer-flavored beverage, by adding a rare sugar-containing isomerized sugar (HFCS containing rare sugar) or a rare sugar as an auxiliary material, not only body, but also mellowness, sharpness, preferred sweetness and flavor can be imparted. Also, the present inventors unexpectedly found that according to this method, the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is reduced or avoided, and therefore, the smell is improved, namely, the method according to the present invention has a double effect, and thus completed the present invention.

Suzuki also teaches that “amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained”. Therefore to add allulose to alcoholic beverage having the claimed alcohol content in order to improve the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, and also to reduce or avoid the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is obvious.
In response to Applicant’s arguments regarding the aftertaste recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aftertaste improvement among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In response to Applicant’s arguments regarding glucose/sucrose presence and sugar formulations, saccharide being free from glucose/sucrose, it is noted that Suzuki does not 
Further In response to Applicant’s arguments regarding the specific alcoholic beverage, alcohol content, glucose/sucrose presence and sugar formulations, saccharide being free from glucose, it is noted that:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed." (See MPEP 2123).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791